 16DECISIONSOF NATIONALLABOR RELATIONS BOARDMarine Warehouses Local 1454 and the InternationalLongshoremen'sAssociation and Bowker Storageand Distributing Co., Inc.Case 1-CB-1822TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMarch 31, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn November 30, 1971, Trial Examiner Marion C.Ladwig issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief; the General Counsel filed a replybrief in support of the Trial Examiner's Decision; andthe Charging Party filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,' findings,2 and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatMarine Warehouses Local 1454, affiliated with theInternational Longshoremen's Association, its offi-cers, agents, and representatives, shall take the actionset forth in the Trial Examiner's recommended Order.iThe Respondent,in its exceptions,contendsthat the TrialExaminererred by denying its motion for a continuance of the hearing for the purposeof allowing the Respondent's dispatcher,Timothy Moriarty, to testify. At thehearing,the Trial Examiner denied Respondent'smotion for a continuancebecause the proffered testimony would be cumulativebut allowed Respon-dent to make an offer toproof concerning Moriarty's testimony. The TrialExaminer then rejected this offerof proof asevidenceand did not consideritinhisdecision.While weaffirm theTrialExaminer'sdenial ofRespondent's motion,we further find that the offer of proof,even if acceptedand considered,would not affect the results herein.2The Trial Examiner found that Respondent violated Section 8(bX2)of theAct by strikingon June 3 to forcethe Companyto lay off nonunionemployeeCtampo.We agree and so find.In reachingthis conclusion, we note that therecord establishes that Respondent,beginningwith its unlawful April strikeand admitted demand tothe Companyto lay off nonunion men in preferenceto union men ending with a similar unlawful strike and demandin July, hadpursued a course of action designed to discriminate against nonunion em-ployees.Thuswith this background,we find that the June 3 strike whichresulted in the transfer of nonunionemployee Ciampo was in furtherance ofRespondent's discriminatoryscheme and violative of Section 8(bX2)MARION C. LADWIG, Trial Examiner: This case was triedat Boston,Massachusetts, on September 21-22, 1971.' Thecharge was filed by the Company on June 3 and the com-plaint was issued on August 5. The primaryissues are (a)whether Local 1454, herein called the Union, in operatingitshiring hall unlawfully caused the Company to acceptreferrals of union members in preference to nonmembers,and (b) whether Local 1454 and its International, hereincalled the Respondents, repeatedly made threats and en-gaged in strikes in order to force the Company to givepreference to union employees over nonunion employees inob tenure, in violation of Section 8(b)(2) of the NationalLabor Relations Act.Upon the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,Imade the following:FINDINGS OF FACTIJURISDICTIONThe Company, a Massachusetts corporation, operates apublic warehouse at Everett, Massachusetts, where it causeslarge quantities of merchandise to be purchased and trans-ported in interstate commerce and from foreign countries,and annually provides service valuedin excessof $50,000 tofirms engaged in interstatecommerce.The Respondentsadmit, and I find, that the Company is engga erin com-merce withinthe meaningof Section 2(6) and(') of the Act,and that the Respondents are labor organizations within themeaning of Section 2(5) of the Act.IIALLEGED UNFAIR LABOR PRACTICESA. Continuing DisputeThe Company, operating a public warehouse, employsabout 18 regular employees and between 1 and 7 casualemployees as needed. The Unionis a smallILA local, withabout 135 members working at seven warehouses. About115 of the union members workas regularemployees; theothers are casual employees.The collective-bargaining agreement, to which the Com-pany and the Union are parties, contains a no-strike clauseand a broad arbitrationclause.The arbitrationclause re-quires that all disputes arising under the agreement be set-tled,without interruption of work, through a grievanceprocedure which concludes in final and binding arbitration.The agreement contains a union-shop provision, requiringunion membership after 30 consecutive days of employ-ment. The Union operates a "hiring hall" and telephonesthe Company each weekday morning to determine it casualemployees are needed. Although the Company usually hiresemployees through the hall, there is no mention of the hiringhail or the referral service in the agreement, and thereforeiAll datesare in 1971 unless otherwisestated.2 Resp. Exh. 3-1 through 67are strickenfrom the record. They werewithdrawn at the close of trial for duplication within 5 days. Without expla-nation, the Respondents have failed to return the originalsor to submit anyduplicates-therebyfailing to submitdocumentaryevidence in duplicate asrequiredby Sec. 102.38of the Board'sRules and Regulations.196 NLRB No. 14 MARINE WAREHOUSESLOCAL 145417no written requirement that employees be hired exclusivelythrough the hall.For months, the Company complained that it was notsatisfied with the casual employees being referred throughthe hiring hall. The Union, in turn, complained that theCompany was discharging union employees and retainingnonunion employees, thereby discriminating against unionmembers. As testified by Union Financial Secretary JohnKiely, the human relations (grievance) committee went tothe warehouse a total of 28timeson "regular house griev-ances... like, if [the Company] had a nonunion man thereand laid off a union man. That was discriminating [against]the union man. We'd go over." Similarly, committeemanRobert Davis testified that all the grievances involved thesame thin: the Company complaining about the unionemployeeswork and wanting better employees, and theUnion complaining that by not working the union employ-ees, the Company was discriminating against union mem-bers.The dispute continued. The Company took the positionthat unless it could get better employees, "there's no chancefor our company to go anywhere." From time to time it sentnonunion applicants to the hall for referral and requestedthem specifically by name. On several occasions, it adver-tised in the newspaper for qualified employees. The Unioncomplained that it accepted nonunion employees into itsmembership upon the urgings of the Company, and thatthereafter the Company would discharge them, claimingthat they were not satisfactory. It complained that the Com-pany would not accept referrals of certain union members,but would call for nonmembers. It complained of the highcost of lost time paid members of the grievance committeefor handling grievances involving the layoff or discharge ofunion members and the retention of nonmembers. It ac-cused the Company's vice president, David Petrie, of statingduring one grievance meeting that it cost the Union $700 thelast year for handling the grievances there, and "It's gonnacost youse $7,000 this year, `cause I'm out to get youse. ' TheUnion did not file any charge against the Company. Al-though the agreement contains a "just cause" dischargeprovision, the Union did not take any of the grievances toarbitration.Finally, despite its no-strike commitment, the Union re-sorted to repeated strikes. It struck for 1 day in April andin June, and for 2 weeks in July. The General Counselcontends that the strikes, and certain alleged threats, wereunlawfully motivated to force the Company to give unionemployees preference over nonunion employees. Tb:e Union(which did not file a brief) contended at the trial that thestrikes were "legal and proper" because the Company wasengaging in apattern of illegal discrimination against unionemployees "simply because they are union members."B. Alleged Illegal Strikes and Threats1.The April 30 strikeOn Thursday,April 29, the Company discharged twounion members,Anthony Scardetta and William Dalton,Jr., because of unsatisfactory work performance.The nextmorning, it assigned the work they had been doing(check-ing and unloading a freight car) to two nonunion employ-ees,Gerald Dame and Steven Dunn,whom it had hiredearlier that week without going through the union hiringhall.Financial Secretary Kiely credibly testified that on thatThursday evening,he received a telephone call from unionsteward Norbert Talbot who reported"that they had laidoff two of our union men, and they had kept two nonunionmen, which he felt ... was discriminating against our unionmen." The next morning, April 30, Kiely went withcommit-teeman Davis to the warehouse and called a strike. Ware-house Manager Robert Pohl notified Vice President Petriewho came to the warehouse and talked to Kiely and Davis.In Kiely's words, "We told him that the procedure in theUnion-that a nonunion man would ... go ahead of a manthat was in the Union ... and, if he didn't do this, he wasdiscriminatingagainst us."The Company laid off the twononunion employees, the strike ended, and the employeeesreturned to work the following Monday morning. Kieltestified, "And, we came to an agreement with [Mr. Petrie ,that ... any othertime,we would lay off the nonunion man,in preference to the union man."The complaint alleges that the "Respondents struck theCompany ... in order to cause the Company to dischargeGerald Dame and Steven Dunn because of their lack ofmembership" in the Union.In agreement, I find that theUnion struck the Company for that unlawful purpose,thereby violating Section 8(b)(2) of the Act, although therewas no explicit demand for the discharge of nonunion em-ployees Dame and Dunn. By demanding that the nonunionmen be laid off first, and agreeing to return to work afterthe Company agreed to discharge Dame and Dunn, theUnion demonstrated that it was striking for that unlawfulpurpose. However, the evidence shows that it was only theUnion (Local 1454) and not the other respondent, the Inter-national,which engaged in the illegal strike action. Thefollowing week, International Representative Edward Dal-ton participated in a meeting with union and company rep-resentatives in an effort to settle the long-brewing dispute,but there is no showing that he had any connection with thecalling of the illegal strike. (I consider it an inadvertence onthe part of union counsel when he admitted in the answerthe general allegation in the complaint that Dalton and fourof the Local's representatives were "agents of the Respon-dents"-instead of admitting that Dalton was an agent ofthe International and the Local's representatives wereagents of the Local.)The complaintalso allegesthat the Respondent threat-ened on April 30 to continue the strike unless Dame andDunn were discharged, but the evidence fails to substantiatethat allegation.2. The June 3 strikeOn Wednesday, June 2, the Company again dischargedunion employee William Dalton, Jr. (who had been rehiredafter being discharged on April 29) and retained three non-union employees. The next morning, Thursday, June 3, theUnion went on strike.The new steward, George Locke, met briefly that Thurs-day morning with Vice President Petrie and Manager Pohl,and told them (in Locke's words), "I believe Dalton shouldhave been kept, and I think you're just prejudicedagainstthe man." In a latter meeting that day, as he credibly testi-fied, Locke told them that the union officers "left it in myhands" to settle. Petrie asked "do you think that the strikewould end" if Petrie put nonunion employee George Ciam-po in another warehouse? (The Company had hired Ciampoon Tuesday of that week after Petrie personally took him bythe union hall for referral and Pohl specifically requestedhim by name.) Locke responded, "I assume itwould]." Thissettlement was approved by the union officials, Ciampo wastransferred to another warehouse, and the employees re-turned to work the next morning. (Meanwhile, the Compa-ny filed thechargeherein, and International RepresentativeDalton arranged for the Company to recall Cianipo through 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hiring hall. Ciam o worked 4 days in the warehouse thefollowing week, andpthen was transferred a second time.The complaint does not allege that the second transfer wascaused by the union.)I find that this second strike, which occurred under cir-cumstances similar to those at the April 30 strike and whichwas settled by the transfer of a nonunion employee, wascalled for the same unlawful purpose. I therefore find, asalleged in the complaint, that the Union (but not the Inter-national) called the June 3 strike to force the Company tolay off Ciampo because of his lack of union membership, inviolation of Section 8(b)(2) of the Act. I find, however, thatthe credible evidence does not substantiate the further alle-gation that on June 2, the Union specifically threatened tostrike unless Ciampo was laid off.3.The July 16 strikeDuring the week of July 12, when Vice President Petrierealized that casual employee Ralph Saunders had beenrehired through the union hall,.and that Saunders had accu-mulated about 960 hours of work (only 2 weeks short of the1,040 hours required for becoming a regular employee),Petrie decided to discharge him. He was 19 or 20 years ofage, his work had not been satisfactory, and Petrie did notconsider him qualified for permanent employment. (Unionsteward Locke admitted that the Company had talked tohim "numerous" time about Saunders' attitude, and that hetold Saunders a number oftimes,"Listen, smarien up andget on the ball here.")On July 13, as steward Locke credibly testified, ManagerPohl "told me Dave [Petrie] found out that Ralph Saundersis here, and he does not want him." Locke pointed out thatthere were nonunion men working at the time and asked ifPetriewas laying off "down to the list." (This questionreferred to laying off not only Saunders, the only casualemployee who was a union member, but also the four non-member casual employees-down to the seniority list of 18regular employees who were all union members.) Pohl an-swered, "No, we're just laying off Saunders." Two dayslater, on July 15, Pohl told Locke, "Saunders is being laidoff tonight." Locke asked, "How many men?" Pohl replied,"Just one, Ralph Saunders." The next day, the Union wenton strike.It is undisputed that during the strike, as Vice PresidentPetrie credibly testified, both Financial Secretary Kiely andcommitteemanDavis said "we had laid off a union man,while nonunion men were working. That we had no right todo so." The strike continued until the Company agreed(presumably on July 30) to lay off all its casual (nonunion)employees-"down to the list" of regular (union) employ-ees. The union employees returned to work on August 2.I find, as alleged in the complaint, that the Union struckon July 16 to cause the Company either to reinstate unionemployee Saunders or to lay off all nonmember employeesin violation of Section 8(b)(2) of the Act. I further find,however, that steward Locke did not specifically threaten astrike, as alleged in the complaint.C. Referrals fromUnionHallAs previously indicated, the collective-bargaining agree-ment contains no requirement that the Company hire exclu-sively through the union hall. The Union did encourage theCompany to hire union members through the hall, but itoften referred nonmembers when specifically requested bythe Company and it did not strike when the Company re-peatedly placed newspaper ads for employees and hirednonunion applicants without union referrals.The onlytimes it struck were when the Company laid off or dis-charged a union member while continuing to employ non-members(as described above).Of course,where there is an exclusive hiring arrangement,a union must make referrals on a nondiscriminatory basis,without reference to union membership or nonmembership.However where,as here,the employer is not required to hireits employees through a union hiring hall,the union mayseek employment for, and refer only,itsown members.Unless the Company agrees to hire exclusively through theunion hall,it is entitled to hire-on a nondiscriminatorybasis-either union members referred by the Union or non-members from other sources,without union referrals (as ithas done).Inasmuch as the General Counsel has failed to establishthat the Company and the Union have entered into anexclusive hiring hall arrangement,I find that the preferencegiven by the Union to its own members in making referralsfrom its"hiring hall"did not violate Section 8(a)(2) of theAct.CONCLUSIONS OF LAW1.By engaging in strikes on April 30, June 3, and July16 to force the Company to discriminate against nonunionemployees in violation of Section 8(a)(3) of the Act, theUnion engaged in unfair labor practices affecting com-merce within the meaning of Sections 8(b)(2) and 2(6) and(7) of the Act.2. The evidence does not establish that the Internationalcalled or participated in the strikes, or that the Respondentsunlawfully threatened strike action.3. The Union did not violate the Act by giving preferencein referrals to union members.REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent Local 1454 be ordered tocease and desist from the unfair labor practices found andto take certain affirmative action.The Respondent Local having caused the Company dis-criminatorily to discharge nonunion employees GeraldDame and Steven Dunn on April 30, to transfernonunionemployee George Ciampo on June 3 (untilhe was recalledon June 8), and to lay off other nonunion employees on July30, I find it necessary that the Respondent Local be orderedto make them whole for anyresulting loss of earnings, com-puted on a quarterly basis, plus interest at 6 per cent perannum, as prescribed inF.W.Woolworth Company,90NLRB 289 (1950), andIsis.Plumbing &Heating Co.,138NLRB 716 (1962), from date of discrimination until 5 daysafter the Respondent Local notifies the Company that theLocal has no objection to their employment (except that thebackpay for Ciampo shall be limited to the period fromJune 3 until June 8).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:33 In theevent no exceptions are filed asprovidedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions, and Order, and all objections thereto shall be deemedwaivedfor allpurposes. MARINE WAREHOUSESLOCAL 1454ORDERRespondent,Marine Warehouses Local 1454,affiliatedwith International Longshoremen'sAssociation,its officers,agents,and representatives,shall:1.Cease and desist from engaging in any strike againstBowker Storage and Distributing Co., Inc.,to cause it to layoff, discharge,transfer,or otherwise discriminate againstan. employee because of lack of union membership.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Make whole George Ciampo,Gerald Dame,StevenDunn, and nonunion employees laid off by the Companyon July 30 for their lost earnings in the manner set forth inthe section of this Decision entitled"Remedy."(b)Notify the Company in writing,with a copy to eachof the above-mentioned persons,that the Local has no ob-jection to the Company employing them.(c) Post in conspicuous places in its offices,meeting andreferral halls,and all otherplaces where notices to its mem-bers are customarily posted, copies of the attached noticemarked"Appendix."Copies of the notice,on forms pro-vided by the Regional Director for Region 1, after beingduly signed by an authorized representative of the Respon-dent,shall be maintained for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent to en-sure that the notices are not altered, defaced,or covered byany other material.(d) Sign and return by mail to the Regional Director,immediately upon receipt from him,copies of the noticesfor posting by the Company.(e)Notify the Regional Director,in writing,within 20days from the date of this Decision,what steps the Respon-dent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found.° In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board shall be changed to read"Posted Pursuant to a Judgment of the UnitedStatesCourt of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernment19The National Labor Relations Board having found, aftertrial, that we violated Federal Law by going on three strikesagainst Bowker Storage and Distributing Co., Inc., to forceit to discriminate against nonunion employees:WE WILL PAY George Ciampo, Gerald Dame, StevenDunn, and the nonunion employees laid off on July 30,1971, the earnings they lost as a result of their transfer,discharge, or layoff, plus 6-per cent interest.WE WILL NOTIFY the Company in writing, with copiesto them, that we have no obejction to the Companyemploying them.WE WILL NOT go on strike against the Company toforce it to discriminate against nonunion employeesMARINEWAREHOUSES LOCAL 1454,AFFILIATEDWITHINTERNATIONALLONGSHOREMEN'S ASSOCIATION(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Seventh Floor, Bulfinch Buildin It15New Chardon Street, Boston, Massachusetts 0211,Telephone 617-223-3300.